Citation Nr: 1540076	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-21 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was previously before the Board.  Initially, in July 2012, the Board recharacterized the issue as entitlement to service connection for a psychiatric disorder to include PTSD pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), and remanded the matter for additional development.  In September 2014, the Board dismissed entitlement to service connection for PTSD, as the claim had been granted in a December 2012 rating decision.  In September 2014 the Board also denied entitlement to service connection for a psychiatric disorder other than PTSD.  The Veteran appealed the September 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Order, the Court vacated the Board's September 2014 decision and remanded the case to the Board for development consistent with a Joint Motion for Partial Remand (JMPR) of the parties (VA Secretary and the Veteran).  Pursuant to the February 2015 JMPR, the issue of entitlement to service connection for a psychiatric disorder other than PTSD was remanded for further development by the Board in April 2015.  The case now returns for appellate review.

The Veteran did not report for an October 2011 hearing before a Decision Review Officer or an April 2012 hearing before a Veterans Law Judge.  He has not requested that the hearings be rescheduled or provided good cause for his failure to report for the scheduled hearings.  Accordingly, his hearing requests are deemed withdrawn and the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board finds that further development is required prior to adjudicating entitlement to service connection for a psychiatric disorder other than PTSD.  See 38 C.F.R. § 19.9 (2014).

The November 2012 VA PTSD examination report provided diagnoses of PTSD and a mood disorder due to a general medical condition.  The November 2012 PTSD VA examination report further found the indicated level of occupational and social impairment was attributable to PTSD exclusively.  However, July 2007 and November 2007 VA treatment records each reported a diagnosis of depressive disorder, not otherwise specified (NOS).  Moreover, a diagnosis of depressive disorder, NOS was provided in a March 2015 VA treatment record and a prescription for PTSD, depression and pain was also indicated in a March 2015 VA treatment record.  The diagnosis of depressive disorder was continued on an active problem list in an April 2015 VA treatment record.  The etiology of the Veteran's diagnosed depressive disorder, NOS was not addressed by the November 2012 PTSD examination report.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The February 2015 JMPR found another medical opinion was necessary to determine whether the Veteran's service-connected PTSD aggravated his mood disorder.  Similarly, the Board finds a remand is warranted in order to obtain a VA examination to address the etiology of the Veteran's diagnosed depressive disorder, NOS and to determine whether the Veteran's service-connected PTSD caused or aggravated his depressive disorder, in order to fulfill the duty to assist.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of his diagnosed depressive disorder, NOS.  The complete record, to include a copy of this Remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to address the following questions:

Whether it is at least as likely as not (50 percent probability or more) that depressive disorder, NOS, was present in service, was caused by service, or is otherwise etiologically related to service?

Whether it is at least as likely as not (50 percent probability or more) that depressive disorder, NOS was caused or aggravated by service-connected PTSD?

If the depressive disorder manifestations cannot be clinically distinguished from manifestations of service-connected PTSD, such should be stated in the examination report.

If aggravation is found, the examiner should also attempt to establish the baseline of disability affecting the Veteran's depressive disorder, NOS, before the aggravation.  If it is not possible to make this distinction, then a rationale must be provided as to why this is the case

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The rationale for each opinion expressed must also be provided.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




